PER CURIAM.
Convicted of having transported a woman from Mobile, Alabama, to Savannah, Georgia, for the purpose of prostitution and debauchery, and sentenced to five years in the penitentiary, the defendant has appealed, making three points against the judgment: (1) That the evidence was insufficient to support the verdict, (2) that his wife was incompetent to testify against him, and her testimony on which defendant was convicted was inadmissible, and (3) that the court erred in refusing defendant’s requests to charge.
On the first and second points, it is sufficient to say that the evidence given by defendant’s wife, the instrument and victim of his debauching activities, was amply sufficient, if believed, to sustain the verdict, and that it is not an open question in this court that a wife in such a case is a competent witness against her husband.1 Appellant stands no better on his complaint that in refusing his requests to charge the court committed reversible error. The requested charge, that appellant’s wife was an accomplice and her evidence must be considered in the light of that fact, was properly refused.2 As to the requested charge defining the elements of the offense, there was no error in declining to give it both because the general charge was sufficient and because it was in substance given on defendant’s request made at the conclusion of the general charge.
No reversible error appearing, the judgment is affirmed.

 Denning v. United States, 5 Cir., 247 F. 463. Cf. United States v. Mitchell, 2 Cir., 137 F.2d 1006.


 Hays v. United States, 8 Cir., 231 F. 106; United States v. Holte, 236 U. S. 140, 35 S.Ct. 271, 59 L.Ed. 504, L. R.A.1915D, 281.